DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, according to applicants’ annotated specification, filed June 7, 2019, page 6, paragraph 30.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 311, mentioned on page 8, paragraph 41, line 2 of applicants’ annotated specification, filed June 7, 2019.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The annotated specification filed June 7, 2019 is used to identify the location of the informalities.  
Page 2, paragraph 6, line 3: Change “ration” to “ratio”.
Page 6, paragraph 28, 4th line from the top of the page: Delete “function” at the end of the line.  It duplicates “function” earlier in the sentence.
Page 7, paragraph 38, line 7: Change “layer206” to “layer 206”.
Page 7, paragraph 38, line 11: Change “layer208” to “layer 208” and “flatting” to “flattening”.
Page 7, paragraph 38, line 12: Change “flatting” to “flattening”.
Page 8, paragraph 40, line 10: Change “paralleled” to “parallel”.

Page 9, paragraph 42, line 11: Change “connect portions” to “connecting portions”.
Page 9, paragraph 43, line 8: Change “is” to “are” for subject-verb agreement.
Page 9, paragraph 9, line 11: Check the translation of “roll around”.  The current translation is awkward.  Also, check the translation of “sharps”.  It appears that applicants intended to say “shapes”.
Page 11, paragraph 47, first line of the page: Change “anode” to “anodes”.
Notes that applicants have restarted the paragraph numbering after paragraph 47.
Appropriate correction is required.

Allowable Subject Matter
The Office has reviewed the prior art combinations made in the Office Actions from WIPO and SIPO and, upon review, has determined that the combination cannot be supported under U.S. law because the reasoned basis required by U.S. law for making the combination is missing.  Furthermore, this Office cannot find a reasoned basis for making the combination of the cited references without relying upon impermissible hindsight reasoning.  
After conducting an independent search of the prior art, this Office identified Xiong, U.S. Pat. No. 10,289,229, Figures 8-10, which show the cathodes and first and second sensing electrodes in the same layer on the pixel definition layer (235), but the claimed second metal layer formed on the pixel definition layer is missing in Xiong.  The 
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a second metal layer formed on the pixel defining layer; a cathode layer formed on the pixel defining layer and the second metal layer; wherein the cathode layer comprises a plurality of cathodes corresponding to the light emitting layer and a plurality of sensing electrodes electrically insulated from the cathodes, and a plurality of first electrode rows and a plurality of second electrode rows are formed by the sensing electrodes and insulated from each other”, in combination with the remaining limitations of the claim.
With regard to claims 2-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a second metal layer formed on the pixel defining layer; a cathode layer formed on the pixel defining layer and the second metal layer; wherein the cathode layer comprises a plurality of cathodes corresponding to the light emitting layer and a plurality of sensing electrodes electrically insulated from the cathodes, and a plurality of first electrode rows and a plurality of second electrode rows are formed by the sensing electrodes and insulated from each other, the first electrode rows and the 
With regard to claims 12-20: The claims have been found allowable due to their dependency from claim 11 above.
	
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Victoria K. Hall/Primary Examiner, Art Unit 2897